DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 have been examined and are rejected.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/264,429. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The Examiner has reviewed the claims from the Instant Application and compared them in detail with the claims from application 16/264,429. The claims filed by the Applicant in the Instant Application are a broadened version of the claims from application 16/264,429. Hence it would have been obvious to one of ordinary skill in the art to utilize the teachings from the claims and/or limitations of application 16/264,429 to arrive at the broadened versions of the claims in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The claim limitation “user interface for” in claim 1 uses the phrase “means for” or “step for” or a generic placeholder coupled with functional language, but it is modified by some structure, material, or acts recited in the claim. It is unclear whether the recited structure, material, or acts are sufficient for performing the claimed function because “user interface for” coupled with functional language without reciting sufficient structure to achieve the function.  
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that the phrase “means for” or “step for” or the generic placeholder is clearly not modified by sufficient structure, material, or acts for performing the claimed function, or may present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


CLAIM INTERPRETATION


Use of the words “means” in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Claim elements in this application that use the words “means for” are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the words “means for” are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Independent claim 1 limitations: “user interface for” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use "system for” coupled with functional language without reciting sufficient structure to achieve the function.  

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

A review of the specification does not show a corresponding structure(s) described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
In addition, the original disclosure does not clearly describe an algorithm for each of the systems to overcome 35 U.S.C. § 112, second paragraph rejection.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi (U.S. PGPub 2016/0242111) in view of Amirijoo et al. (US PGPub 2010/0210255).

As per claim 1, Wakabayashi teaches a system (Wakabayashi, see paragraph [0001]) comprising: 
at least two base stations providing wireless access to one or more mobile devices and located in a community (Wakabayashi, see paragraph [0024], The base stations or eNodeB's 102 are connected to a serving gateway S-GW 106 which is arranged to perform routing and management of mobile communications services to the communications devices 101 as they roam throughout the mobile communications network)
 a gateway providing a connection to a core network for the at least two base stations (Wakabayashi, see paragraph [0026], the packet gateway 112 which is connected via an internet connection 116 to an Access Network Discovery and Selection Function (ANDSF) 120. The ANDSF contains data management and control functionality which is necessary to provide network discovery and selection assistance data to the user equipment) 
a management functionality in the core network, in communication with the gateway, for authorizing management activities for the at least two base stations (Wakabayashi, see paragraph [0024], The base stations or eNodeB's 102 are connected to a serving gateway S-GW 106 which is arranged to perform routing and management of mobile communications services to the communications devices 101 as they roam throughout the mobile communications network).
Wakabayashi doesn’t explicitly teach a user-facing administration module in communication with the management functionality, the user-facing administration module having: a user interface for providing management control to an administrative user in the community.
In analogous art Amirijoo teaches a user-facing administration module in communication with the management functionality, the user-facing administration module having: a user interface for providing management control to an administrative user in the community (Amirijo, see paragraph [0047], [0102] NMS 140 may include one or more devices that monitor and administer network 100. NMS 140 may provide services, such as operation, maintenance, administration, and/or provisioning of network 100. With regard to operation of network 100, NMS 140 may ensure that network 100 operates smoothly, may monitor for any faults that may occur during operation of network 100, and may try to catch and fix the faults before any users of network 100 are affected by the faults).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Amirijoo and apply them on the teaching of Wakabayashi as doing so would provide services, such as operation, maintenance, administration, and/or provisioning of networks. (Amirijoo, see paragraph [0047]).

As per claim 2, Wakabayashi-Amirijoo teaches the system of claim 1, wherein the at least two base stations provide access to the one or more mobile devices using one or more of: 2G, 3G, 4G Long Term Evolution (LTE), 5G, or Wi-Fi. (Wakabayashi, see paragraph [0023], a mobile communications network operating in accordance with the 3GPP Long Term Evolution (LTE) standard).

As per claim 3, Wakabayashi-Amirijoo teaches the system of claim 1, wherein the at least two base stations share a wireless backhaul connection. (Wakabayashi, see paragraph [h [0168], a low power communication system like ZigBee, ad-hoc network. This also includes the backhaul line from radio access point).

As per claim 4, Wakabayashi-Amirijoo teaches the system of claim 1, wherein the at least two base stations are managed by the management functionality and wherein the management functionality in the core network is configured to provide operational control of one or more of: per-user throughput; per-user total data for a specified period; per-user priority; and priority for user plane data sent between the at least two base stations and the core network. (Wakabayashi, see paragraph [0024], arranged to perform routing and management of mobile communications services to the communications devices 101 as they roam throughout the mobile communications network. In order to maintain mobility management and connectivity, a mobility management entity (MME) 108 manages the enhanced packet service (EPS) connections with the communications devices 101 using subscriber information stored in a home subscriber server (HSS) 110).

As per claim 5, Wakabayashi-Amirijoo teaches the system of claim 1, wherein the at least two base stations are managed by the management functionality and wherein the management functionality in the core network is configured to provide operational control of one or more of: transmit power; antenna directionality; modulation schemes; physical layer (PHY) parameters; mesh network routing; backhaul link selection; and radio access technology (RAT) steering. (Wakabayashi, see paragraph [0109], Non-3GPP technologies case [0110] Delay tolerant network (e.g. mesh network. Also see paragraph [0182], The UE then receives the same radio access (e.g. LTE macro cell which has large delay backhaul/Small cell which has small delay backhaul), the cell selection/handover is induced).

As per claim 6, Wakabayashi-Amirijoo teaches the system of claim 1, wherein the at least two base stations are managed together by the management functionality as part of a single community-managed radio access network (RAN). (Wakabayashi, see paragraph [0149], ome information may be provided to UE from a radio access network (RAN) part of a communications network RAN directly, rather than from ANDSF sever).

As per claim 7, Wakabayashi-Amirijoo teaches the system of claim 1, wherein the at least two base stations have a secure connection with the gateway, and wherein the gateway has a secure connection with the management functionality in the core network. (Wakabayashi, see paragraph [0030], Transport security is ensured by establishing an https tunnel between the UE and ANDSF).

As per claim 9, Wakabayashi doesn’t explicitly teach the system of claim 1, wherein the user-facing administration module is located at one of the at least two base stations or at the gateway. 
In analogous art Amirijoo teaches the system of claim 1, wherein the user-facing administration module is located at one of the at least two base stations or at the gateway (Amirijo, see paragraph [0047], [0102] NMS 140 may include one or more devices that monitor and administer network 100. NMS 140 may provide services, such as operation, maintenance, administration, and/or provisioning of network 100. With regard to operation of network 100, NMS 140 may ensure that network 100 operates smoothly, may monitor for any faults that may occur during operation of network 100, and may try to catch and fix the faults before any users of network 100 are affected by the faults).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Amirijoo and apply them on the teaching of Wakabayashi as doing so would provide services, such as operation, maintenance, administration, and/or provisioning of networks. (Amirijoo, see paragraph [0047]).

As per claim 10, Wakabayashi doesn’t explicitly teach the system of claim 1, wherein the user-facing administration module is located on the Internet or located on a network accessed via the core network. 
In analogous art Amirijoo teaches the system of claim 1, wherein the user-facing administration module is located on the Internet or located on a network accessed via the core network (Amirijo, see paragraph [0047], [0102] NMS 140 may include one or more devices that monitor and administer network 100. NMS 140 may provide services, such as operation, maintenance, administration, and/or provisioning of network 100. With regard to operation of network 100, NMS 140 may ensure that network 100 operates smoothly, may monitor for any faults that may occur during operation of network 100, and may try to catch and fix the faults before any users of network 100 are affected by the faults).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Amirijoo and apply them on the teaching of Wakabayashi as doing so would provide services, such as operation, maintenance, administration, and/or provisioning of networks. (Amirijoo, see paragraph [0047]).

As per claim 11, Wakabayashi doesn’t explicitly teach the system of claim 1, wherein the user-facing administration module enables the administrative user to monitor user usage statistics for individual end users in the community.
In analogous art Amirijoo teaches the system of claim 1, wherein the user-facing administration module enables the administrative user to monitor user usage statistics for individual end users in the community (Amirijo, see paragraph [0047], [0102] NMS 140 may include one or more devices that monitor and administer network 100. NMS 140 may provide services, such as operation, maintenance, administration, and/or provisioning of network 100. With regard to operation of network 100, NMS 140 may ensure that network 100 operates smoothly, may monitor for any faults that may occur during operation of network 100, and may try to catch and fix the faults before any users of network 100 are affected by the faults).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Amirijoo and apply them on the teaching of Wakabayashi as doing so would provide services, such as operation, maintenance, administration, and/or provisioning of networks. (Amirijoo, see paragraph [0047]).

As per claim 12, Wakabayashi doesn’t explicitly teach the system of claim 1, wherein the user-facing administration module enables the administrative user to monitor user usage statistics and available bandwidth on a backhaul connection for the community.
In analogous art Amirijoo teaches the system of claim 1, wherein the user-facing administration module enables the administrative user to monitor user usage statistics and available bandwidth on a backhaul connection for the community (Amirijo, see paragraph [0047], [0102] NMS 140 may include one or more devices that monitor and administer network 100. NMS 140 may provide services, such as operation, maintenance, administration, and/or provisioning of network 100. With regard to operation of network 100, NMS 140 may ensure that network 100 operates smoothly, may monitor for any faults that may occur during operation of network 100, and may try to catch and fix the faults before any users of network 100 are affected by the faults…and monitor the resources of network 100, and may provide network planning, frequency allocation, predetermined traffic routing to support load balancing, configuration management, accounting management, bandwidth management, performance management, security management, and/or fault management for network 100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Amirijoo and apply them on the teaching of Wakabayashi as doing so would provide services, such as operation, maintenance, administration, and/or provisioning of networks. (Amirijoo, see paragraph [0047]).

As per claim 13, Wakabayashi doesn’t explicitly teach the system of claim 1, wherein the user-facing administration module enables individual end users in the community to upgrade a service plan, and wherein the user-facing administration module causes an operational change to be made in the at least two base stations based on the upgraded service plan.
In analogous art Amirijoo teaches the system of claim 1, wherein the user-facing administration module enables individual end users in the community to upgrade a service plan, and wherein the user-facing administration module causes an operational change to be made in the at least two base stations based on the upgraded service plan (Amirijoo, see paragraph [0047], NMS 140 may control, plan, allocate, deploy, coordinate, and monitor the resources of network 100, and may provide network planning, frequency allocation, predetermined traffic routing to support load balancing, configuration management, accounting management, bandwidth management, performance management, security management, and/or fault management for network 100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Amirijoo and apply them on the teaching of Wakabayashi as doing so would provide services, such as operation, maintenance, administration, and/or provisioning of networks. (Amirijoo, see paragraph [0047]).

As per claim 14, Wakabayashi doesn’t explicitly teach the system of claim 1, wherein the user-facing administration module enables individual end users to initiate payment.
In analogous art Amirijoo teaches the system of claim 1, wherein the user-facing administration module enables individual end users to initiate payment (Amirijoo, see paragraph [0046], provide services for network 100, such as order processing, accounting, billing and cost management, network inventory, service provision, network design, network discovery and reconciliation, trouble and fault management, capacity management, network management, field service management).

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi (U.S. PGPub 2016/0242111) in view of Amirijoo et al. (US PGPub 2010/0210255) and further in view of Johansson et al. (US PGPub 2013/0084809).

As per claim 8, Wakabayashi-Amirijoo doesn’t explicitly teach the system of claim 1, wherein the at least two base stations are configured to receive instructions to apply quality of service (QoS) tags and to use the applied QoS tags to enforce bandwidth and throughput limits.
In analogous art Johansson teaches the system of claim 1, wherein the at least two base stations are configured to receive instructions to apply quality of service (QoS) tags and to use the applied QoS tags to enforce bandwidth and throughput limits (Johansson, see paragraph [0007], The base station or UE measures transmitted or received data volume during a transmission time of a data burst between the base station and the UE. …See paragraph [0008], throughput measurement for MDT is defined as the data volume over multiple measurement periods, where the idle periods are removed from the measurement periods. …See paragraph [0029], Throughput measurement is one of QoS measurements that indicate the Quality of Service (QoS) of a radio link over the air interface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Johansson and and appy them on the teaching of Wakabayashi-Amirijoo as doing so would enable QoS measurements that indicate the Quality of Service (QoS) of a radio link over the air interface. (Johansson, see paragraph [0029]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
U.S. PGPub 2016/0212666, which describes Attachment, Handover, and Traffic Offloading Between 3GPP RANS and Wi-Fi RANS.
U.S. PGPub 2014/0335881, which describes Optimized broadband wireless network performance through base station application server.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/Primary Examiner, Art Unit 2449